Name: 2003/173/EC: Commission Decision of 12 March 2003 concerning protective measures in relation to a strong suspicion of avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 828)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  Europe;  health;  animal product
 Date Published: 2003-03-13

 Avis juridique important|32003D01732003/173/EC: Commission Decision of 12 March 2003 concerning protective measures in relation to a strong suspicion of avian influenza in Belgium (Text with EEA relevance) (notified under document number C(2003) 828) Official Journal L 069 , 13/03/2003 P. 0029 - 0030Commission Decisionof 12 March 2003concerning protective measures in relation to a strong suspicion of avian influenza in Belgium(notified under document number C(2003) 828)(Text with EEA relevance)(2003/173/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 2002/33/EC(2), and, in particular, Article 10 thereof,Whereas:(1) Late on 11 March 2003 the veterinary authorities of Belgium have informed the Commission about a strong suspicion of avian influenza in a poultry flock in the province of Antwerp.(2) Avian influenza is a highly contagious poultry disease that can pose a serious threat for the poultry industry.(3) The Belgium authorities have immediately, before the official confirmation of the disease, implemented the measures foreseen in Council Directive 92/40/EEC(3) introducing Community measures for the control of avian influenza while further confirmatory diagnostic procedures are carried out.(4) In addition, Belgium in cooperation with the Commission, has put in place a nation-wide standstill for transport of live poultry and hatching eggs, which includes a prohibition of dispatch of live poultry and hatching eggs to Member States. However, in view of the specificity of poultry production, movements of day-old chicks and poultry for immediate slaughter may be authorised within Belgium.(5) The same prohibitions should apply to exports to third countries in order to protect their health status and to prevent the risk of re-entry of these consignments in another Member State.(6) These measures should be adopted at Community level for the sake of clarity and transparency.(7) The situation shall be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 13 March 2003,HAS ADOPTED THIS DECISION:Article 11. Without prejudice to the measures taken by Belgium within the framework of Council Directive 92/40/EEC(4) within the surveillance zones, the Belgian veterinary authorities shall ensure that:(a) no live poultry and hatching eggs are dispatched from Belgium to other Member States and third countries;(b) no live poultry and hatching eggs are transported within Belgium.2. By derogation from paragraph 1(b) the competent veterinary authority, taking all appropriate bio-security measures to avoid the spread of the disease, may authorise as from 13 March 2003 at 24.00 (midnight) the transport of:(a) poultry for immediate slaughter to a slaughterhouse, that has been designated by the competent authority;(b) day-old chicks to a holding under official control.Article 2This Decision is applicable until 20 March 2003 at 24.00 (midnight) unless the suspicion has been officially ruled out by laboratory testing.Article 3Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 12 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 167, 22.6.1992, p. 1.(4) OJ L 167, 22.6.1992, p. 1.